DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
02.	Claim 1 is allowable.
Claims 13 and 14, previously withdrawn from consideration due to a restriction requirement, require all the limitations of allowable claim 1. 
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement between species generically depending from claims 1, 15, and 16 is hereby withdrawn and claims 13 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01. 
Examiner’s Statement of Reasons for Allowance
03.	Claims 1-4 and 6-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 15, and 16 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
A solid-state imaging device comprising: a first wall provided between a first pixel and a second pixel arranged two- dimensionally to isolate the first and second pixels from one another, wherein the first wall includes at least two layers including a light shielding film of a lowermost layer and a low refractive index film having a refractive index that is lower than a refractive index of the light shielding film; a first color filter of the first pixel; a second color filter of the second pixel; and a contiguous, protective film that contacts, in a cross-sectional view, two vertical sides of the first wall, an upper side of the first wall that connects the two vertical sides of the first wall, two vertical sides of the first and second color filters, and bottom sides of the first and second color filters that connect the two vertical sides of the first and second color filters, wherein a combined height of the protective film and the first wall is the same as a height of the first color filter,
as the underlined limitations are specifically structured and as they are interrelated with each other. 
With respect to independent product claim 16: 
An electronic device comprising: a solid-state imaging device including: a first wall provided between a first pixel and a second pixel arranged two- dimensionally to isolate the first and second pixels from one another, wherein the first wall includes at least two layers including a light shielding film of a lowermost layer and a low refractive index film having a refractive index that is lower than a refractive index of the light shielding film; a first color filter of the first pixel; a second color filter of the second pixel; and a contiguous, protective film that contacts, in a cross-sectional view, two vertical sides of the first wall, an upper side of the first wall that connects the two vertical sides of the first wall, two vertical sides of the first and second color filters, and bottom sides of the first and second color filters that connect the two vertical sides of the first and second color filters, wherein a combined height of the protective film and the first wall is the same as a height of the first color filter,
as the underlined limitations are specifically structured and as they are interrelated with each other. 
Although various prior art references (see, for example, Funao '8074) disclose several of the limitations in claims 1 and 16, these references neither anticipate nor render obvious the above identified limitations as they are specifically structured and as they are interrelated with each other.
With respect to independent process claim 15: 
A manufacturing method of a solid-state imaging device, comprising: forming a first wall between a first pixel and a second pixel arranged two- dimensionally to isolate the first and second pixels from one another, wherein the first wall includes at least two layers including a light shielding film of a lowermost layer and a low refractive index film having a refractive index that is lower than a refractive index of the light shielding film; forming a first color filter for the first pixel; forming a second color filter for the second pixel; and forming a contiguous, protective film that contacts, in a cross-sectional view, two vertical sides of the first wall, an upper side of the first wall that connects the two vertical sides of the first wall, two vertical sides of the first and second color filters, and bottom sides of the first and second color filters that connect the two vertical sides of the first and second color filters, wherein a combined height of the protective film and the first wall is the same as a height of the first color filter,
as the underlined limitations are specifically performed and as they are interrelated with each other.
Although various prior art references (see, for example, Funao '8074) disclose several of the limitations in claim 15, these references neither anticipate nor render obvious the above identified limitations as they are specifically performed and as they are interrelated with each other. 
CONCLUSION
04.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814